DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
2.	Receipt is acknowledged of the Request for Continued Examination filed October 6, 2021.
Amendment
3.	Receipt is acknowledged of the Amendment filed September 7, 2021.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mosteller (2019/0340398) in view of Knausz et al (2021/0034726), hereinafter Knausz.
	With respect to claim 1, Mosteller illustrates in figure 1 and further discussed in paragraph 0099, a dual interface smart card 100, comprising a smart card body (410), a contact-based interface for contact-based communications; a first security chip (413) which is arranged in the smart card body and is electrically conductively coupled to the contact-based interface; a fingerprint sensor (480) arranged in the smart card body; a second security chip (415), which is coupled to the fingerprint sensor and is configured 
	With respect to claims 2 and 10, figures 5A and 5B illustrate the second security chip 415 is electrically insulated from the contact-based interface (407a-407f). Also see paragraph 0093.
	With respect to claim 3, Mosteller teaches in paragraph 0097, the dual interface smart card, wherein the antenna is electrically conductively coupled to the second security chip.
	With respect to claim 4, Mosteller teaches in paragraph 0089, the dual interface smart card, further comprising a coupling antenna, which is electrically conductively connected to the second security chip, wherein the antenna is coupled to the second security chip inductively by means of the coupling antenna.
	With respect to claim 5, figure 5A and paragraph 0099 disclose the dual interface smart card, wherein the second security chip and the fingerprint sensor are integrated in the same package.

	With respect to claim 7, Mosteller discloses in paragraph 0084, the dual interface smart card, wherein the second security chip in combination with the antenna forms a contactless interface.
	With respect to claim 8, Mosteller discloses in paragraph 0045, the dual interface smart card, wherein the contactless interface is configured in accordance with ISO/IEC 14443.
	With respect to claim 9, see Mosteller’s teachings above with regards to claim 1. Additionally see paragraph 0049, 0095, and 0099. Figure 5A illustrates the two openings 420 and 422.
	With respect to claim 11, Mosteller discloses in paragraph 0095, the method, wherein forming the second opening is effected such that a contact region of the antenna is exposed, and wherein securing the contactless module is effected by means of an electrically conductive adhesive such that an electrically conductive connection between the antenna and the second security chip is formed.
	Mosteller’s teaching’s fails to specifically teach the second IC chip being directly coupled to the antenna. With respect to claims 1 and 9, Knausz teaches in paragraphs 0025, 0026, and 0045, a dual interface smart card, which includes a biometric sensor for capturing biometric data of a user which is used to authenticate the user – also see figure 1 (paragraph 0032). Paragraph 0046 discloses the smart card 100 communicating with a terminal 102 via contact or contactless interface. The device 100 
	In view of Knausz’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to have Mosteller’s chip be directly coupled to the antenna as is taught by Knausa. Knausa teaches various configurations of the biometric module, chip, and antenna. One would be motivated to have the chip by directly coupled to the antenna as a matter of design choice. Additionally, having the direct coupling would be beneficial by reducing the number of .
Response to Arguments
6.	Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the arguments do not apply to the newly relied upon references being used in the current rejection.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Arai (2020/0090017).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
October 25, 2021